
	
		I
		111th CONGRESS
		1st Session
		H. R. 1801
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Mr. Sherman (for
			 himself, Ms. Kaptur,
			 Mr. Filner,
			 Mr. Kucinich, and
			 Mr. DeFazio) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a 70
		  percent tax on certain compensation received from certain companies receiving
		  Federal bailout funds.
	
	
		1.Tax on certain compensation
			 received from certain companies receiving bailout funds
			(a)In
			 generalSubchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new part:
				
					VIIICertain
				compensation received from certain companies receiving bailout funds
						
							Sec. 59C. Certain compensation received from certain companies
				  receiving bailout funds.
						
						59C.Certain
				compensation received from certain companies receiving bailout funds
							(a)In
				generalIn the case of any
				employee (or former employee) of a bailout recipient, there is hereby imposed
				(in addition to any other tax imposed by this subtitle) a tax equal to 70
				percent of the amount of excess compensation received by the taxpayer during
				the taxable year from any relevant employer.
							(b)Excess
				compensationFor purposes of this section—
								(1)In
				generalThe term excess compensation means the
				value of all property paid or transferred to the employee during the taxable
				year (including any loan that is not reasonably secured) which is in excess of
				$1,000,000.
								(2)ExceptionsSuch term shall not include any of the
				following:
									(A)Any amount returned by the employee to the
				employer within 60 days of receipt thereof or within 60 days of the enactment
				of this Act, whichever is later. Any amount returned under this subparagraph
				shall also be excluded from the definition of gross income.
									(B)To the extent
				explicitly allowed by any regulation adopted by the Secretary, shares of common
				stock of the employer (or any affiliate thereof) but only if the employee is
				required to hold such shares until the date on which the employer ceases to be
				a relevant employer.
									(C)Any amount
				received before the employer became a relevant employer or after the employer
				ceases to be a relevant employer, whether or not for services provided during
				the period when the employer was classified as a relevant employer, but this
				provision shall not apply if the payment is made out of assets which were held
				in trusts, or otherwise made unavailable to the claims of general
				creditors.
									(D)Any commission received by a commissioned
				sales person. For purposes of this subparagraph, a commission is an amount of
				compensation payable determinable solely by reference to the products sold by
				the commissioned sales person through direct interaction with purchasers. For
				purposes of this subparagraph, a commissioned sales person is a person who
				receives commissions, who spends the majority of their work time selling
				products directly to purchasers, and who is not one of the persons defined in
				Rule 16a1–(f) promulgated under the Securities Exchange Act of 1934.
									(3)Special rules
				for certain trustsIn the
				event that a relevant employer puts funds for the benefit of an employee, or a
				class of employees, in a trust fund (other than a qualified deferred
				compensation plan) or other device, which fund is exempt from the claims of the
				relevant employer’s general creditors, it shall be deemed paid to the employees
				for whom it is being held.
								(c)Relevant
				employerFor purposes of this
				section, the term relevant employer means any entity (including
				any subsidiary or affiliate of such entity) that has received, in the
				aggregate, more than $500,000,000 pursuant to title I of the Emergency Economic
				Stabilization Act of 2008 or pursuant to section 1117 of the Housing and
				Economic Recovery Act of 2008, regardless of whether such funds are received in
				return for any class of securities of the employer or any other asset. An
				employer ceases to be a relevant employer when it has fully repaid to the
				Federal Government all such funds.
							(d)RegulationsThe
				Secretary shall prescribe such regulations or other guidance as may be
				necessary or appropriate to carry out the purposes of this
				section.
							.
			(b)Clerical
			 amendmentThe table of parts for subchapter A of chapter 1 of
			 such Code is amended by adding at the end the following new item:
				
					
						Part VIII—Certain compensation received from certain companies
				receiving bailout
				funds
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 compensation received after December 31, 2007, in taxable years ending after
			 such date.
			
